*974OPINION.
Trammell :
The Commissioner has determined overassessments for the years 1920 and 1921; hence, we are without jurisdiction to determine the issues pertaining to these years. R. P. Hazzard Co., 4 B. T. A. 150; Cornelius Cotton Mills, 4 B. T. A. 255; Warren Reilly, 7 B. T. A. 1327.
This case is controlled by the decision of the Board in the case of Warren Reilly, supra, wherein we determined the issues involved with respect to the income for the same partnership of which the petitioner was a member for the same year.
Judgment will be entered on 15 days’ notice, under Rule 50.
Considered by Morris, Murdock, and Siefkin.